Citation Nr: 1136055	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a groin disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2011, the Veteran testified at a personal hearing before the Board, seated in St. Petersburg, Florida (Travel Board hearing).  A transcript has been procured and is of record.  


FINDINGS OF FACT

1.  The Veteran experienced a groin injury during service, causing left testicular pain.

2.  The Veteran has experienced continuous left testicle pain symptomatology since soon after discharge from service.

3.  The Veteran's current left testicle disorder, currently diagnosed as testicular orchialgia, is related to the in-service groin injury.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, testicular orchialgia was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a full grant of the claim for service connection for a groin disorder, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Groin Disorder

The Veteran essentially contends that he developed a left testicle disorder, currently diagnosed as testicular orchialgia, due to an in-service groin injury.  Specifically, the Veteran has asserted and testified that he injured his left testicle during service, and that he experienced left testicle pain since discharge from service.  

After a review of all evidence, lay and medical, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for a groin disorder.  The Board finds that the evidence is at least in relative equipoise on the questions of whether the Veteran experienced a groin injury with testicular pain during service.  The evidence weighing in favor of the claim includes that at the June 2011 Board personal hearing the Veteran testified that, during basic training, he experienced he experienced an accident while attempting to run hurdles.  Specifically, the Veteran stated that, while attempting to jump over one of the hurdles, he instead landed on the hurdle, thereby injuring his left testicle.  The Veteran indicated that he was taken to the infirmary where he was treated for the injury with icepacks and medication.  

Reviewing the service treatment records, in a February 1977 service entrance examination report, the service examiner noted that the Veteran's genitourinary system was normal.  In a March 1977 service treatment record, a service examiner treated the Veteran for testicular pain of three days duration.  An examination indicated that the Veteran's crotch was negative for hernia, but was tender over the tendon.  The impression was a pulled tendon.  In a subsequent March 1977 VA treatment record, the Veteran reported experiencing pain in his crotch area.  The service examiner noted that the tendon was tender and diagnosed tendonitis.  Subsequent treatment records indicated no subsequent treatment or diagnosis for a groin disorder.  In the May 1978 service discharge examination report, the service examiner noted that the Veteran's genitourinary system was normal.  

The evidence weighing against the claim includes the service treatment records, which do not contain any notation indicating immediate treatment after a hurdles injury to which the Veteran has recently testified.  The service treatment records do contain records indicating treatment for testicular pain, but do not reference any injury, but reflect instead a finding of a pulled tendon.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  The Board will resolve reasonable doubt in the Veteran's favor on the questions of in-service injury and chronic symptoms to find that the Veteran experienced an in-service groin injury that resulted in testicular pain.  

The Board finds that the evidence on the question of whether the Veteran experienced continuous symptomatology of a groin disorder since soon after service is roughly in equipoise.  The evidence weighing in the Veteran's favor includes his reports and testimony that he experienced continuous groin pain since soon after service, and a July 2008 VA treatment record noting a long ago left groin injury.  At the July 2011 Board personal hearing under oath, when asked about the statements in the December 2008 VA medical examination report, the Veteran reiterated that he had experienced continuous left testicle pain since soon after service.  

The evidence weighing against a finding of continuity of symptomatology includes that at the June 2011 Board personal hearing the Veteran testified that he did not experience testicular pain symptomatology at the time of his discharge from service, but he reported experiencing a recurrence of testicular pain a year or two after service.  The Veteran reported that he was a truck driver and, experienced testicular pain during the long periods of sitting entailed by his job.  He indicated that, initially, he treated the disorder by using over the counter medications, such as aspirin, but that the pain had increased with age, thereby necessitating medical treatment.  

The evidence weighing against a finding of continuity of symptomatology includes the post-discharge treatment records, which indicate that the Veteran did not seek treatment for a groin disorder until April 2008.  In the April 2008 VA treatment record, the Veteran did not make a statement regarding the etiology of the groin disorder or the length of time during which he had experienced symptomatology.  He stated that he currently experienced pain in the left testicle.  In a December 2008 VA medical examination report, the Veteran reportedly stated that his current left groin pain began three to four years prior to examination.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran has experienced continuous groin disorder symptomatology, specifically left testicle pain, since soon after discharge from service.

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current groin disorder, diagnosed as testicular orchialgia of the left testicle, is related to the in-service groin injury.  Reviewing the Veteran's medical history during the pendency of this appeal, 2009 VA treatment records indicate that, at that time, VA examiners diagnosed the Veteran with epididymitis involving the left testicle.  In October 2009, VA examiners performed an epididymectomy.  In an April 2010 VA medical examination report, a VA examiner indicated that, despite the surgical procedure, the Veteran had orchialgia of the left testicle.

In a December 2008 VA medical examination report, written prior to the October 2009 epididymectomy, the Veteran reportedly told the VA examiner that he had hurt his groin during service after jumping and landing on a bar.  The VA examiner noted the March 1977 service treatment record indicating testicular pain and the diagnosis of tendonitis.   The VA examiner noted that the Veteran currently was suspected of having epididymitis.  After reviewing this evidence, the VA examiner opined that he could not relate any epididymitis to service without resorting to speculation because no diagnosis of epididymitis was made in service and there was a long time distance between the Veteran's current complaint and the complaint in service.

In an August 2011 letter, a private examiner, specifically a certified urologist, indicated that he had initially treated the Veteran in July 2011.  The private examiner noted that the Veteran had complained of a 30-year history of testicular pain and that the Veteran indicated that the pain began due to an in-service straddle injury in 1977.  The private examiner reported that the Veteran had a current diagnosis of testicular orchialgia.  The private examiner specifically noted that the Veteran had experienced no noted testicular problems prior to service and, after service, had treated a groin disorder with pain medications.  Therefore, after reviewing the medical evidence and the Veteran's account of his symptomatology, the private examiner stated that, in his professional opinion, it was at least as likely as not that the Veteran's current groin disorder was caused by, or directly resulted from, the straddle injury the Veteran sustained during service.  

The Board finds that the opinion indicating a nexus between the Veteran's current groin disorder and service, contained in the August 2011 private examiner's letter, is competent and probative medical evidence because it is factually accurate, as it appears that the private examiner interviewed the Veteran and reviewed the medical evidence.  By contrast, in the December 2008 VA medical examination report, the VA examiner, despite reviewing the evidence and speaking to the Veteran, indicated that he could not provide an opinion regarding the relationship between the Veteran's current groin disorder and service without resorting to speculation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran's current groin disorder, diagnosed as testicular orchialgia of the left testicle, is related to the in-service groin injury


Based on this evidence, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's groin disorder is related to his active military service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a groin disorder have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for testicular orchialgia is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


